Plaintiff, a civilian employee with the United States Army Beserve, refused to accept a change of duty station in 1966 from 641 Washington Street, New York City to Kelly USAR Center, New York City, in the same commuting area. In 1964 plaintiff had been administratively reassigned from his position as unit aide, GS-301-6, Job No. 657, to the reestablished position of administrative supply technician, GS-301-6, Job No. 99, in which latter position he served. The administrative record reflects that his refusal to accept transfer was for the reason that he was not originally hired as an administrative *1028supply technician, and that he refused to accept transfer in that position. Plaintiff exhausted his administrative remedies, the Civil Service Commission Board of Appeals and Review sustaining his separation on June 27, 1968. Plaintiff contests the separation. This case came before the court on defendant’s motion for summary judgment, and upon consideration thereof, together with the opposition thereto, without oral argument, upon the basis of the decisions by this court in Madison v. United States, 174 Ct. Cl. 985 (1966), cert. den., 386 U.S. 1037 (1967); and Burton v. United States, 186 Ct. Cl. 172, 404 F. 2d 365 (1968), cert. den., 394 U.S. 1002 (1969), the court concluded that plaintiff is not entitled to recover. On April 15,1971 the court by order granted defendant’s motion and dismissed the petition.